Name: 82/523/EEC: Commission Decision of 20 July 1982 establishing that the apparatus described as 'TSI - Electrostatic Classifier, model 3071, with Aerosol Neutralizer, model 3077' may be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  mechanical engineering
 Date Published: 1982-08-07

 Avis juridique important|31982D052382/523/EEC: Commission Decision of 20 July 1982 establishing that the apparatus described as 'TSI - Electrostatic Classifier, model 3071, with Aerosol Neutralizer, model 3077' may be imported free of Common Customs Tariff duties Official Journal L 233 , 07/08/1982 P. 0035 - 0035*****COMMISSION DECISION of 20 July 1982 establishing that the apparatus described as 'TSI - Electrostatic Classifier, model 3071, with Aerosol Neutralizer, model 3077' may be imported free of Common Customs Tariff duties (82/523/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as last amended by Regulation (EEC) No 608/82 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 23 December 1981, Belgium has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as 'TSI - Electrostatic Classifier, model 3071, with Aerosol Neutralizer, model 3077', ordered on 17 March 1981 and to be used for determining the size distribution of the aerosol in the range of 0;01 to 1 m and also for generating the monodisperse aerosols and for the calibration of aerosol measuring apparatus, should be considered to be a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 7 June 1982 within the framework of the Committee on Duty-Free Arrangements to examine the matter; Whereas this examination showed that the apparatus in question is an analyzer; whereas its objective technical characteristics such as the measuring field of the particles, and the use to which it is put make it specially suited to scientific research; whereas, moreover, apparatus of the same kind is principally used for scientific activities; whereas it must therefore be considered to be a scientific apparatus; Whereas, on the basis of information received from Member States, apparatus of equivalent scientific value capable for use for the same purpose is not currently manufactured in the Community; whereas, therefore, duty-free admission of this apparatus is justified, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as 'TSI - Electrostatic Classifier, model 3071, with Aerosol Neutralizer, model 3077', which is the subject of an application by Belgium of 23 December 1981, may be imported free of Common Customs Tariff duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 20 July 1982. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 184, 15. 7. 1975, p. 1. (2) OJ No L 74, 18. 3. 1982, p. 4. (3) OJ No L 318, 13. 12. 1979, p. 32.